ON MOTION

ORDER

Willie M. Rawls, Jr. moves without opposition for reconsideration of the court’s March 4, 2005 order dismissing his petition for review for failure to file a Fed. Cir. R. 15(c) statement.
The statement now having been filed,
IT IS ORDERED THAT:
The motion for reconsideration is granted, the dismissal order is vacated, the mandate is recalled, and the petition is reinstated. If counsel for Rawls and the Postal Service have not filed entries of appearance, they should promptly do so.